           Case 1:20-cv-00458-EGS Document 10 Filed 05/29/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 COMPASS, INC.

    Plaintiff

     -    Against –                                  Case No. 1:20-cv-00458-EGS

 UNITED STATES CITIZENSHIP AND                       PLAINTIFF AND PLAINTIFF’S
 IMMIGRATION SERVICES                                COUNSEL’S RESPONSE TO ORDER TO
                                                     SHOW CAUSE
    Defendants


         Counsel for plaintiff responds to the Order to Show Cause why he and the plaintiff

should not be held in contempt by, at the outset, apologizing to the Court for his unintentional

disregard of its order of February 27, 2020. As an explanation, not an excuse, plaintiff's counsel

notes from his records that it appears that he received 494 emails on February 27, 2020, which

apparently contributed to his failure to take note of the one from the Court containing its order

directing plaintiff to comply with FRCP 7.1 and LCvR 26.1. Needless to say, plaintiff’s counsel

normally pays meticulously close attention to all emails from the Court, the subject line of which

is appropriately conspicuous. Unfortunately, on this occasion counsel inexplicably overlooked

this email.

         Nevertheless, counsel is (now) aware, after having been educated by the Court, that

under both the local and federal rules he was required to file the required disclosure statements

with the complaint and, therefore, shouldn't have required an order from the Court to do his duty

to begin with.

         In any event, inasmuch as the required statements have now been filed, the plaintiff and

plaintiff's counsel hope and trust that the Order to Show Cause can be dismissed.

         Respectfully submitted this 29th day of May, 2020.


                                                 1
         Case 1:20-cv-00458-EGS Document 10 Filed 05/29/20 Page 2 of 2




s/Michael E. Piston
Michael E. Piston (MI 002)
Attorney for the Plaintiff
225 Broadway, Ste 307
New York, NY 10007
646-845-9895




                                       2
